United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-230
Issued: August 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2013 appellant filed a timely appeal from the October 17, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failure to
submit a Form EN1032, as requested.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after the October 17, 2013 decision. The Board
may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293, 295 n.1 (2008); G.G., 58
ECAB 389, 391 n.7 (2007); Donald R. Gervasi, 57 ECAB 281, 284 n.1 (2005); Rosemary A. Kayes, 54 ECAB 373,
375 n.8 (2003). Therefore, this additional evidence cannot be considered on appeal. See James C. Campbell, 5
ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On December 4, 1995 appellant, then a 44-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that she sustained right carpal tunnel syndrome
as a result of her federal employment. OWCP accepted her claim for right carpal tunnel
syndrome on February 15, 1996, and subsequently accepted the claim on December 8, 2010 for
bilateral carpal tunnel syndrome; a right foreign body left during a surgical procedure, and a
residual foreign body in her soft tissue. It paid wage-loss benefits for disability beginning
October 25, 2002, and placed her on the periodic rolls beginning September 4, 2005.
On September 3, 2013 OWCP informed appellant that federal regulations required her to
make an affidavit of any earnings or employment during the previous year and that a Form
EN1032 was enclosed for that purpose.3 It notified her that she had to fully answer all questions
on the Form EN1032 and return the statement within 30 days or her benefits would be
suspended. The letter was sent to appellant’s last known address. Appellant did not respond.
By decision dated October 17, 2013, OWCP suspended appellant’s compensation
benefits, effective December 15, 2013, for failing to submit the form as requested. It noted that,
if she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.5 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.6
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.7

3

The Board notes that following her placement in the periodic rolls, appellant had completed and submitted prior
EN1032 forms to OWCP.
4

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.528.

6

See N.G., Docket No. 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228, 232 (2004);
Demetrius Beverly, 53 ECAB 305, 307 (2002).
7

Supra note 4.

2

ANALYSIS
On September 3, 2013 OWCP provided appellant with a Form EN1032 and explained
that federal regulations required her to complete it and answer all questions concerning her
employment and earnings. It properly notified her that if she did not completely answer all
questions and return the statement within 30 days, her benefits would be suspended. The
notification was properly sent to appellant’s last known address.8 Appellant did not respond
prior to the October 17, 2013 decision.
Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation benefits effective December 15, 2013 pursuant to 20 C.F.R. § 10.528.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form EN1032, as requested.

8

J.J., Docket No. 13-1067 (issued September 20, 2013).

9

See J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189, 191 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

